Citation Nr: 1733373	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1980 to October 1981  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

A brief recitation of the procedural history of the Veteran's claims is instructive.  In addition to denying a claim for service connection for a psychiatric disorder, the September 2011 rating decision cited above also denied service connection for a low back disability, for bilateral hearing loss, and for tinnitus.  In February 2014, the Veteran appeared at a video conference hearing before the undersigned Acting Veterans Law Judge; a Board Hearing Transcript is of record.

In an August 2015 decision and remand, the Board denied claims for entitlement to service connection for bilateral hearing loss, tinnitus, and for an acquired psychiatric disorder.  The Board remanded the claim of entitlement to service connection for a low back disability for further development.  

In November 2015, VA's Appeals Management Center (now the Appeals Management Office, or AMO), issued a rating decision that granted the Veteran's claim for a low back disability, characterized as spondylolisthesis and degenerative arthritis of the lumbar spine, and assigned a 20 percent rating.  In February 2016, the Veteran filed a notice of disagreement with the disability rating assigned by this rating decision.

Concurrently, the Veteran appealed the Board's August 2015 denials to the Court of Appeals for Veteran's Claims (Court).  In June 2016, the Court approved a Joint Motion for Partial Remand (Joint Motion).  That Joint Motion specifically noted that the Board's denials of service connection for bilateral hearing loss and tinnitus were not challenged; those denials are thus final and will not be further discussed.  For reasons discussed in greater detail below, however, the Joint Motion vacated the Board's August 2015 denial of service connection for an acquired psychiatric disorder and returned that matter for further action.

Finally, in August 2016, the Veteran filed claims for service connection for five disabilities which she contended were related to her exposure to contaminated drinking water at Camp Lejeune.  These claims were denied in a rating decision that same month.  In November 2016, the Veteran filed a notice of disagreement with those denials.  

Given this history, the only issue currently before the Board is that listed above, entitlement to service connection for an acquired psychiatric disorder.  While the Veteran has filed notices of disagreement with both the initial rating assigned to her now service-connected low back disability and with her five denied service connection claims related to Camp Lejeune, these issues remain pending before the RO and are not yet ripe for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For various reasons, the Veteran's claim for service connection for an acquired psychiatric disorder must be remanded.  

As noted above, this claim was the subject of a June 2016 Joint Motion for Remand that vacated the Board's earlier denial of service connection.  In that Joint Motion, the parties identified three deficiencies in the Board's reasons and bases underlying its denial.

First, the Joint Motion found that the Board failed to adequately discuss the findings of an October 2012 VA examination wherein the examiner found that the Veteran's current disability resulted from a number of stressors, including her conceded in-service sexual harassment.  

Next, the Joint Motion acknowledged that the Veteran had undergone private treatment for her acquired psychiatric disorder, but that records of such treatment had not been obtained.  

Finally, the Joint Motion stated that evidence suggested that the Veteran was treated for substance abuse issues at VA facilities in Texas in the 1980s, but possible records from that treatment had not been obtained.  

While the Board extensively addressed each of these issues in its August 2015 decision, the Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v Brown, 8 Vet. App. 469, 472 (1996).  Thus, the Veteran's claim is remanded for the below ordered development.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, make reasonable efforts to obtain records of her private psychiatric treatment from all indicated sources, including from M.A. at The Solution Source.  

If any requested records cannot be obtained, inform the appellant and tell her what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

2.  Obtain records of the Veteran's VA treatment from VA facilities in Texas in the 1980s.  

If any requested records cannot be obtained, inform the appellant and tell her what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

3.  After records development is completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing her claims file, the examiner is to answer the following questions:

a)  From what psychiatric disorders does the Veteran currently suffer?  Are any additional diagnoses appropriate at any time since November 2010?  

b)  If you find that the Veteran currently has PTSD, or that a PTSD diagnosis was appropriate at any time since November 2010, the examiner must identify all of the stressor(s) which serve as the basis for the PTSD diagnosis.  If the stressor involves a military sexual trauma event (i.e., personal assault), the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  

c)  For any psychiatric disorder other than PTSD that the examiner finds to have been present at any time since November 2010, is it at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset in or is otherwise related to the Veteran's service or to any incident therein?

In answering the above questions, the examiner should articulate the reasoning underpinning his or her conclusions.  That is, identify what facts and information support the opinion(s) provided, and explain how those facts and information justify the opinion(s).  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


